Judgment affirmed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of said circuit court be, and the same hereby is, affirmed, upon the ground that a building and loan association is not required to separately list its surplus and profits for taxation, but *485the real estate owned by a building and loan association is subject to the laws relating to the taxation of real property, whether purchased by surplus and profits or not.
Davis, C. J., Spear, Shauck, Price, Johnson and Donai-iue, JJ., concur.